Title: William D. Meriwether and Nicholas H. Lewis to Thomas Jefferson, 1 June 1819 (1st letter)
From: Meriwether, William D.,Lewis, Nicholas H.
To: Jefferson, Thomas


          
             Sir
            Milton June 1st 1819
          
          Be pleased to take notice that at The Tavern of Jessee Devenports in the Town of Charlottesville Between the hours of 9 A.M. and 6 P.M. of Thursday the 10th Instant June
          And so from day to day untill concluded we shall proceed to take the depositions of Jessee Lewis and others to be read in evedence in a suit wherein we are defendants and yourself complainant in the Superior Court of Chancery holden at Staunton
          
             W D Meriwether PresidentN, H, Lewis Secty and Agent for the Rivanna company
          
        